DETAILED ACTION
Status of Claims
Applicant has amended claims 5 and 6.  Claims 9-15 have been added.  Claims 1-4, 7 and 8 have been canceled.  Thus, claims 5, 6 and 9-15 remain pending in this application. The present application is being examined under the pre-AIA  first to invent provisions.
Priority
The present application, filed on 31 May 2018, is a continuation of application 13/270,255, now U.S. Patent No. 10,002,391.  Application 13/270,255 claims priority from provisional application 61/391,953, filed 11 October 2010.  Accordingly, this application is given priority of 11 October 2010.
Response to Arguments
Applicant’s arguments and amendments filed on 09 February 2021 with respect to
objection to claim 5,
double patenting rejection;
rejections of claim 6 under U.S.C. § 112(b),
rejection to claims 5 and 6 under U.S.C. § 101, 
rejection of claim 5 under 35 U.S.C. § 103(a) as being unpatentable over Tyler et al (US Pub. No. 2009/0094064 A1) in view of Cohen et al (US Pub. No. 2007/0282723 A1), and
rejection of claim 6 under 35 U.S.C. § 103(a) as being unpatentable over Tyler in view of Cohen, in further view of Marchosky (US Pub. No. 2004/0117215 A1),
have been fully considered.  Amendments to claims 
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, new claim objections and § 112(b) rejections have occurred. 
Examiner acknowledges amendments to, and arguments regarding claims 5 and 6 to overcome 35 U.S.C. § 101 rejection.   In view of new § 112(b) rejections, Examiner has decided to withdraw § 101 at this time.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections which prevent the Examiner from properly construing claim scope at this time.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 5 and 12, in limitations such as that of reprehensive claim 5:
(b) electronically diverting the submitted healthcare claim fir confirmation by the healthcare claim integrity computer system where the analytics engine using the programmed detection criteria determines that the submitted healthcare claim is suspect;
the clauses such as “ fir [sic] confirmation by the healthcare claim integrity computer system where the analytics engine using the programmed detection criteria determines that the submitted healthcare claim is suspect” are merely statements of intended use which do not affect the method step of “electronically diverting the submitted healthcare claim”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 5, 6 and 9-15, are objected to because a number of claims contain spelling and grammatical errors.  For example, in claims 5 and 12, the term “fir confirmation” should be written “for confirmation”. 
Claims 10 and 15 are objected to because the “lettering” sequence for each of these dependent claims starts at “(e)” but should start at “(f)” in that the independent claim upon which each depends ends with step “(e)”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,002,391 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the present application is broader than claim 1 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding clams 5 and 12, citing  the reprehensive  limitation of claim 1:
(b) electronically diverting the submitted healthcare claim fir [sic] confirmation by the healthcare claim integrity computer system where the analytics engine using the programmed detection criteria determines that the submitted healthcare claim is suspect;
Examiner finds no evidence of how the “submitted healthcare claim” is diverted, and what constitutes a healthcare claim being “suspect”.  To overcome this rejection, Applicant diverting” is disclosed and what defines a healthcare claim as being “suspect”; or otherwise, cancel such matter from the claims.
Regarding clams 10 and 15, citing  the representative limitation of claim 10:
(e) initiating a claim intercept process where no confirmation is received from the healthcare provider that one or more services were rendered or that one or more products were received;
Examiner finds no evidence of initiating a process where “no confirmation is received”.  To overcome this rejection, Applicant should identify where in the specification such a process is described, or otherwise, cancel such matter from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 12, the representative limitation of claim 5:
(b) electronically diverting the submitted healthcare claim fir [sic] confirmation by the healthcare claim integrity computer system where the analytics engine using the programmed detection criteria determines that the submitted healthcare claim is suspect;
is vague and indefinite because it is not clear what the term “diverting” means to convey in that the claim does not indicate where the healthcare claim is diverted to (emphasis added).  It is also not clear what the metes and bounds of the word “suspect” are.  Perhaps “suspect” is collusion” as recited in the “electronically and automatically identifying” step; however, this is not evident.
In the phrase “where the analytics engine using the programmed detection criteria determines that the submitted healthcare claim is suspect”, it is not clear if the “analytics engine” is determining that the submitted healthcare claim is suspect (emphasis added) in that the “determining” is part of a wherein clause and is not explicitly claimed.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 6, 9-11 and 13-15 are rejected by way of dependency on a rejected independent claim.
Additional Comments
Regarding claims 5, 6 and 9-15, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Eidex et al:  “Systems and methods for identifying fraud and abuse in prescription claims”, (US Pub. No. 2003/0229519 A1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
 http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD J BAIRD/ Primary Examiner, Art Unit 3692